—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (De Phillips, J.), entered April 27, 1995, which, upon a fact-finding order of the same court, dated March 27, 1995, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of obstructing governmental administration in the second degree, adjudicated him a juvenile delinquent and placed him in the custody of the New York State Division for Youth for a period of 12 months. The appeal brings up for review the fact-finding order dated March 27, 1995. By decision and order of this Court dated November 25, 1996, the dispositional order was reversed, and the petition was dismissed (see, Matter of Davan L., 233 AD2d 510, revd 91 NY2d 88). On December 18, 1997, the Court of Appeals reversed the order of this Court and remitted the matter to this Court to review the facts pursuant to the Court of Appeals’ determination that the evidence was legally sufficient to support the Family Court’s adjudication (see, Matter of Davan L., 91 NY2d 88, supra).
Ordered that the order of disposition is affirmed, without costs or disbursements.
After reviewing the facts pursuant to the Court of Appeals’ *474determination, it is clear that the findings of fact were not against the weight of the evidence, and that the Family Court properly determined that the respondent had committed an act which, if committed by an adult, would have constituted the crime of obstructing governmental administration in the second degree when, having been warned by police to leave the area where the officers intended to arrest certain drug dealers, the youth instead rode his bicycle past the targeted location, shouting “Cops” and “Five-O”.
Pizzuto, J. P., Santucci, Friedmann and Luciano, JJ., concur.